Citation Nr: 9929146	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  98-10 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for deep venous thrombosis 
of the left lower extremity, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active duty service from June 1972 to 
January 1974.  This appeal comes before the Board of 
Veterans' Appeals (Board) from a December 1997 rating action 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

The Board notes that on a VA Form 9, dated in June 1998, the 
appellant raised a claim for service connection for "mental 
stress."  This matter is referred to the RO.

REMAND

The Board notes that additional medical opinion pertaining to 
the issue at hand was submitted subsequent to the issuance of 
a statement of the case in June 1998, which evidence was not 
considered by the RO.  The appellant and his representative 
have not waived consideration of this evidence by the RO.  In 
accordance with the provisions of  38 C.F.R. § 20.1304, this 
claim must be remanded to the RO for their review and 
issuance of a supplemental statement of the case (SSOC).

Accordingly, this case is REMANDED for the following:

1.  The RO should take the necessary 
steps to obtain the appellant's current 
medical records pertaining to treatment 
received for the deep venous thrombosis, 
and associate those records with the 
claims file.

2.  The RO should schedule the appellant 
for VA examination to determine the 
severity of the appellant's deep venous 
thrombosis of the left lower extremity.  
In connection with the examination, the 
RO is requested to provide the examiner 
with a copy of the applicable rating 
criteria.  The examiner should record all 
subjective complaints and objective 
findings.  The examiner is requested to 
describe the frequency and severity of 
all manifestations of the deep venous 
thrombosis, to include any skin changes 
and swelling.  Descriptions of these 
manifestations should be consistent with 
the applicable rating criteria.  If any 
findings are attributable to a 
nonservice-connected disability, this 
fact should be stated.  A comprehensive 
report containing a complete rationale 
for all opinions expressed must be 
provided and associated with the claims 
folder.   The claims file and copy of 
this remand must be provided to and 
reviewed by the examiner prior to 
completion of the examination report.

3.  Once the above development has been 
completed, the RO should review the file 
and determine whether further development 
is necessary.  If so, all such 
development should be accomplished.

4.  The RO should then readjudicate the 
claim on appeal.  If the benefit sought 
is not granted to the appellant's 
satisfaction, an SSOC should be issued in 
accordance with the regulations governing 
appeals procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

